DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notes regarding this Correspondence
	New claim 23, filed on 11/11/2021, was inadvertently missed and not listed as an allowed claim in the NOA (Notice of Allowance) mailed on 01/24/2020. Herein, it is intended to correct this error by listing claim 23 as allowed along with claims 1-8, 10-12, 15 and 17-23. 
Reasons for Allowance (copied from NOA)
The claims filed on 11/11/2021 are under consideration; claims 1 and 4-7 are amended, claims 9, 13-14 and 16 are canceled, and claims 21-23 are new. Amended claim 1 and new claim 21 incorporate the allowable subject matter of previous claim 9 related to circulation of the first pre-catalyst solution through a pump and a first cooler. 
Also, new claim 22 includes the allowable limitations of claim 20 as it relates to the addition of the first and second pre-catalyst solutions to a hydrocarbon solvent before adding the combined feeds to the reactor that comprises the alpha olefins.  
EXAMINER'S AMENDMENT (copied from NOA)
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claim 1, line 9:	“after  a period of time, adding the first pre-catalyst solution to a catalyst pre-“.

Claim 6, line 1:	“The method of claim 5 [[1]], wherein the aromatic or aliphatic”.

Claim 7, line 1:	“The method of claim 5 [[1]], wherein the solvent is an”.

Claim 22, line 9:	“after  a period of time, adding the first pre-catalyst solution to a catalyst pre-“.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/             Primary Examiner, Art Unit 1772